DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 04/10/2020. Claims 1-12 are pending and examined below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an electronic module” in claim 1, and claims dependent thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“an electronic module” is interpreted as being an electronic element having a processor and memory as described in paragraphs [0083]-[0085] and Figure 5 of the PG Pub US20200397314A1 of the Instant Application. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-6, and claims dependent thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation “a connection layer comprising a first face…and a second face” and additionally recites “a flexible printed circuit comprising a first face…and a second face”. As such there is an antecedent issue as there are two first face recited and two second face recited. As such the claim is indefinite. 
Regarding claim 4, the claim recites the limitation “wherein the electrodes are positioned equilaterally and are spaced two by two at a distance comprised between 65 mm and 82 mm, typically 78 mm”. The use of the “typically” creates confusion as to whether the distance is between 65 mm and 82 mm or 78 mm. As such the claim is indefinite. For the purposes of examination it is understood the claim is between 65 mm and 82 mm.
 Regarding claim 5, the claim recites the limitation “wherein the infrared transmitter/receiver is configured to emit a signal having a wavelength comprised between 1420 mm and 1800 mm, typically between 1450 mm and 1700 mm”. The use of the “typically” creates confusion as to whether the distance is between 1420 nm and 1800 nm or 1450 nm to 1700 nm. As such the claim is indefinite. For the purposes of examination it is understood the claim is between 1420 nm and 1800 nm.
Further claim 5 uses the wavelength ranges of 1450 mm and 1700 mm and 1420 mm to 1800 mm. Such a range is outside of an infrared range. As such the claim is indefinite. For the purposes of this examination it is understood to be 1420 nm and 1800 nm or 1450 nm to 1700 nm.
Also claim 5, depends on claim 1, in which there is no recitation of an infrared sensor. As such there is a claim dependency issue and is rejected under 35 USC 112(b) for indefiniteness. For the purposes of examination, Examiner interprets the claim to depend on claim 2. 
Regarding claim 6, the claim recites the limitation “wherein the infrared transmitter/receiver is configured to emit a signal toward the skin of the individual which is refracted by the skin at an angle comprised between 25° and 65°, typically between 30° and 60°”. The use of the “typically” creates confusion as to whether the angle is between 25 and 65 degrees or 30 and 60 degrees. As such the claim is indefinite. For the purposes of examination it is understood the claim is between 25 and 65 degrees.
Also claim 5, depends on claim 1, in which there is no recitation of an infrared sensor. As such there is a claim dependency issue and is rejected under 35 USC 112(b) for indefiniteness. For the purposes of examination, Examiner interprets the claim to depend on claim 2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130116533 A1 (cited in IDS, hereinafter referred to as “Lian”), in view of US 20140100432 A1 (hereinafter referred to as “Golda”), US 20120029306 A1 (hereinafter referred to as “Paquet”), US 20090281399 A1 (hereinafter referred to as “Keel”), and US 20210330252 A1 (hereinafter referred to as “Bardy”).
Regarding claim 1, Lian, a cutaneous cardiac monitoring device, teaches a cutaneous patch for monitoring heart rate intended to be worn by an individual (abstract; paragraph [0071], [0082]), the patch comprising, successively
a connection bottom (bottom of the device; as shown in Figure 1A) comprising a first face intended to be in contact with the skin of the individual (paragraph [0009], [0043]);
circuitry having a first and second face (paragraphs [0067]-[0070]); 
three electrodes configured to acquire signals representing the cardiac activity of the individual (120; paragraphs [0044], [0047]-[0050]; Figure 4);
a connector (140; paragraphs [0067]-[0070]) to which an electronic module (200; paragraphs [0046]-[0047]) is intended to be connected; said module being configured to control the sensors in order to acquire physiological parameters of the individual and, from said acquired parameters, to determine, in situ, characteristic parameters of the cardiac activity of the individual (paragraphs [0046]-[0047]; paragraphs [0067]-[0070]);
a shell (as shown in Figure 2b) covering the connection layer and the circuitry, said shell comprising a lower portion (150; paragraph [0047]; Figure 2B) in contact with the second face of the circuitry and an upper portion intended to be in the open, said lower portion comprising a housing intended to house the electronic module (houses electronic controller 200 (electronic module); paragraph [0047]; Figure 2B); 
the connection bottom comprising a strip (160; paragraph [0047]; Figure 2B) having a shape suitable for covering the housing of the shell, said strip allowing opening or closing the housing in order to allow the insertion or the withdrawal of the electronic module (paragraph [0047]; Figure 2B), the shell and the strip together contributing to ensure the sealing of the housing so as, on the one hand, to resist water and, on the other hand, to maintain a constant pressure in the housing (paragraph [0043]-[0047]; Figure 2B), but Lian does not explicitly teach 
a connection layer comprising both a first face and a second face;
a flexible printed circuit comprising: electrodes positioned in an equilateral triangle; a pressure sensor configured to measure the respiratory frequency of the individual; and a second face opposite the first face and supporting contacts coming from the sensors.
However, Goulda, a wearable cardiac monitor, teaches the connection layer comprising both a first face and a second face (113; paragraphs [0023]-[0024]; Figure 1D); a flexible circuit board having a first face in which sensors are located and a second face opposite the first face (paragraph [0013], [0021], [0023]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lian, to have a connection layer comprising a first face and a second face, as taught by Goulda, because doing so provides an adhesive layer that can be removed and replaced after use (paragraph [0024]; as taught by Goulda). Also, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lian, to have a circuit board, as taught by Goulda, because doing so provides a means for holding a number of parts and elements without the use of current carrying wires. 
Further, Paquet, a vital sign monitor, teaches explicitly using a flexible circuit board. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lian, in view of Goulda, to use a printed circuit board, as taught by Paquet, since it would be the simple substitution of one known element (a circuit board as taught by Goulda) with another (a printed circuit board as taught by Conti) in order to achieve a predictable result namely a means carrying the circuitry necessary to perform data acquisition and processing.
Additionally, Keel, a cardiac monitoring device, teaches the device having three electrodes being positioned in an equilateral triangle (paragraphs [0031]-[0034]; Figure 1B). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lian, in view of Goula and Paquet, which already teaches a three electrode triangular configuration, to have the electrodes arranged as an equilateral triangle, as taught by Keel. Without a showing of criticality, it would have been within the skill level of one of ordinary skill in the art before the effective filing date of the claimed invention to have the electrodes arranged in as an equilateral triangle, as doing so merely optimizes the distance between electrodes.
Finally, Bardy, an electrocardiography and respiratory monitor, teaches the device having a pressure sensor configured to measure the respiratory frequency of the individual (respiratory sensor in the form of a strain gauge (pressure sensor); abstract; paragraph [0018], [0059]-[0060]) along with electrode ECG data (paragraph [0042]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lian, in view of Goulda, Paquet, and Keel, to measure respiratory data along with electrode data, as taught by Bardy, because doing so allows a physician interpreting physiological monitoring results to correlate abnormal respiratory and cardiac events, helping the physician in diagnosing the patient (paragraph [0042]; as taught by Bardy).
Regarding claim 7, Lian, in view of Goulda, Paquet, Keel, and Bardy, teaches wherein the lower portion of the shell comprises a space provided in said lower portion so as to house a battery, such as a button type cell (paragraphs [0018]-[0020]).
Regarding claim 10, Lian, in view of Goulda, Paquet, Keel, and Bardy, teaches wherein the layer comprises three cutouts of the size of the electrodes so as to allow the contact of the electrodes with the skin of the individual (as shown in Figure 4).
Regarding claim 11, Lian, in view of Goulda, Paquet, Keel, and Bardy, teaches a cutaneous monitoring system comprising a patch according to claim 1 and an electronic module electrically connected to the flexible printed circuit (as discussed above in claim 1 rejection), said electronic module being configured to control the sensors and, based on the information from the sensors, to determine characteristic parameters of the cardiac activity of the individual (paragraph [0043], [0046]-[0053]; as taught by Lian).
Regarding claim 12, Lian, in view of Goulda, Paquet, Keel, and Bardy, teaches a cutaneous monitoring assembly comprising a monitoring system according to claim 11, a mobile terminal, the monitoring system being in wireless connection with the mobile terminal (paragraph [0087]-[0092]; as shown in Figure 7).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian, in view of Goulda, Paquet, Keel, and Bardy, as applied to claim 1 above, and further in view of US 20180160909 A1 (hereinafter referred to as “Damania”).
Regarding claim 2, Lian, in view of Goulda, Paquet, Keel, and Bardy, teaches a temperature sensor, an infrared signal transmitter/receiver configured for measuring oxygen saturation (teaches an optical sensor for measuring oxygen saturation (oximeter sensors involve the use of an infrared signal); paragraph [0072]; as taught by Lian), and an accelerometer configured to determine the posture of the individual (paragraph [0072]), but does not explicitly teach wherein the printed circuit further supports:
two temperature sensors configured to measure the skin temperature of the individual.
However, Damania, a system for monitoring body temperature of a person, teaches two temperature sensors configured to measure the skin temperature of the individual (paragraph [0019], [0022]-[0023]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lian, in view of Goulda, Pacquet, Keel, and Bardy to use two temperature sensors, as taught by Damania, because doing so increases accuracy of body temperature measurements (paragraph [0002]-[0004]; as taught by Damania).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian, in view of Goulda, Paquet, Keel, and Bardy, as applied to claim 1 above, and further in view of US 20160058519 A1 (hereinafter referred to as “Herr”).
Regarding claim 3, Lian, in view of Goulda, Paquet, Keel, and Bardy, teaches a printed circuit, but does not explicitly teach further supports a piezoelectric sensor configured to measure the density of tissues by elastography.
However, Herr teaches a piezoelectric sensor configured to measure the density of tissues by elastography (paragraphs [0088], [0102]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lian, in view of Goulda, Paquet, Keel, and Bardy, to have a piezoelectric sensor, as taught by Herr, because doing so provides additional functionality of sensing tissue density.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian, in view of Goulda, Paquet, Keel, and Bardy, as applied to claim 1 above, and further in view of US 20180085022 A1 (hereinafter referred to as “Katra”).
Regarding claim 4, Lian, in view of Goulda, Paquet, Keel, and Bardy, teaches the electrodes configured as an equilateral triangle, but does not teach are spaced two by two at a distance comprised between 65 mm and 82 mm, typically 78 mm.
However, Katra teaches the electrodes are spaced two by two at a distance comprised between 65 mm and 82 mm, typically 78 mm (paragraph [0043]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lian, in view of Goulda, Paquet, Keel, and Bardy, to have the electrodes are spaced two by two at a distance comprised between 65 mm and 82 mm, as taught by Katra, because doing so provides electrodes spaced at a distance to effectively collect cardiac data.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian, in view of Goulda, Paquet, Keel, and Bardy, as applied to claim 1 above, and further in view of US 20180110960 A1 (hereinafter referred to as “Youngblood”).
Regarding claim 5, Lian, in view of Goulda, Paquet, Keel, and Bardy, teaches using an optical sensor which traditionally uses an infrared emitter and sensor, but does not explicitly teach wherein the infrared transmitter/receiver is configured to emit a signal having a wavelength comprised between 1420 mm and 1800 mm, typically between 1450 mm and 1700 mm.
However, Youngblood teaches the infrared transmitter/receiver is configured to emit a signal having a wavelength comprised between 1420 mm and 1800 mm, typically between 1450 mm and 1700 mm (paragraph [0261]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lian, in view of Goulda, Paquet, Keel, and Bardy, to have the emitter emit light between 1420 and 1800 nm, as taught by Youngblood, because doing so provides an infrared light signal. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian, in view of Goulda, Paquet, Keel, and Bardy, as applied to claim 1 above, and further in view of US 20130030259 A1 (hereinafter referred to as “Thomsen”).
Regarding claim 6, Lian, in view of Goulda, Paquet, Keel, and Bardy, fails to teach wherein the infrared transmitter/receiver is configured to emit a signal toward the skin of the individual which is refracted by the skin at an angle comprised between 25° and 65°, typically between 30° and 60°.
However, Thomsen, a monitoring system, teaches wherein the infrared transmitter/receiver is configured to emit a signal toward the skin of the individual which is refracted by the skin at an angle comprised between 25° and 65°, typically between 30° and 60° (paragraph [0214]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lian, in view of Goulda, Paquet, Keel, and Bardy, to have an angle between 25 and 65 degrees, as taught by Thomsen, because doing so provides an appropriate angle upon which light to be reflected.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian, in view of Goulda, Paquet, Keel, and Bardy, as applied to claim 1 above, and further in view of US 20170258358 A1 (hereinafter referred to as “Bishay”).
Regarding claim 8, Lian, in view of Goulda, Paquet, Keel, and Bardy,  does not explicitly teach wherein the upper portion of the shell comprises a protection layer above the space intended to house the battery, said protection layer being configured to block the electromagnetic waves coming from the battery during operation of the patch, said protection layer being preferably of polycarbonate.
However, Bishay, an electrocardiography and physiological sensor monitor, teaches wherein the upper portion of the shell comprises a protection layer above the space intended to house the battery, said protection layer being configured to block the electromagnetic waves coming from the battery during operation of the patch, said protection layer being preferably of polycarbonate (paragraph [0060]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lian, in view of Goulda, Paquet, Keel, and Bardy, to have a protection layer, as taught by Bishay, because doing so protects the battery.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lian, in view of Goulda, Paquet, Keel, and Bardy, as applied to claim 1 above, and further in view of US 20140206977 A1 (hereinafter referred to as “Bahney”).
Regarding claim 9, Lian, in view of Goulda, Paquet, Keel, and Bardy, does not explicitly teach comprising hydrogel pads positioned on each of the electrodes, the electrodes being in contact with the skin of the individual by means of said pads.
However, Bahney, a physiological monitoring device, teaches comprising hydrogel pads positioned on each of the electrodes, the electrodes being in contact with the skin of the individual by means of said pads (paragraphs [0074]-[0076]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lian, in view of Goulda, Paquet, Keel, and Bardy, to have hydrogel pads attached to the electrodes, as taught by Bahney, because doing so improves conductivity thus improving the sensor data collected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792